No. 12-2087

                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT
                                                                                     FILED
                                                                                   Nov 08, 2013
CITY OF PONTIAC RETIRED EMPLOYEES ASSOCIATION, ET AL.,                    ) DEBORAH S. HUNT, Clerk
                                                                          )
       Plaintiffs-Appellants,                                             )
                                                                          )
v.                                                                        )
                                                                          )      ORDER
LOUIS SCHIMMEL, INDIVIDUALLY AND IN HIS OFFICIAL CAPACITY                 )
AS EMERGENCY MANAGER OF THE CITY OF PONTIAC, ET AL.,                      )
                                                                          )
       Defendants-Appellees.                                              )
                                                                          )
                                                                          )
                                                                          )


BEFORE:       BATCHELDER, Chief Judge; BOGGS, MOORE, COLE, CLAY, GIBBONS,
              ROGERS, SUTTON, COOK, McKEAGUE, GRIFFIN, KETHLEDGE, WHITE,
              STRANCH, and DONALD, Circuit Judges.


       A majority of the Judges of this Court in regular active service have voted for rehearing of

this case en banc. Sixth Circuit Rule 35(b) provides as follows:

       “A decision to grant rehearing en banc vacates the previous opinion and judgment
       of the court, stays the mandate, and restores the case on the docket as a pending
       appeal”

       Accordingly, it is ORDERED, that the previous decision and judgment of this court is

vacated, the mandate is stayed and this case is restored to the docket as a pending appeal.



                                     ENTERED BY ORDER OF THE COURT




                                                   Deborah S. Hunt, Clerk